Citation Nr: 0206941	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  98-10 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of a 
compression fracture at C7, currently rated as 40 percent 
disabling. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from December 1937 to 
September 1944.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Atlanta, Georgia, (hereinafter RO).  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The residuals of a fracture to C7 involve severe 
limitation of motion and a demonstrable deformity of a 
vertebral body; these residuals do not require the use of a 
neck brace or result in pronounced intervertebral disc 
syndrome.  

3.  There are no extraordinary factors associated with the 
service-connected cervical spine disability productive of an 
unusual disability picture such as to render application of 
the regular schedular provisions impractical.
 

CONCLUSION OF LAW

The criteria for an increased rating for residuals of a 
compression fracture at C7 are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, 
Diagnostic Codes (DCs) 5285, 5290, 5293 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, the Board 
finds that the VA's duties, as set out in the VCAA, have 
nonetheless been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claim by rating decision dated in March 1998, 
statement of the case dated in June 1998 and supplemental 
statement of the case dated in March 2000.  The Board 
concludes that the discussion therein adequately informed the 
veteran of the information and evidence needed to 
substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
including clinical records dated in 1998, has been obtained 
by the RO, and there is no specific reference to any other 
pertinent records that need to be obtained.  The record 
reflects some difficulty in affording the veteran a VA 
examination due to his many physical disabilities.  However, 
the RO has fulfilled its responsibility to accommodate the 
veteran, and there is otherwise sufficient recent private 
clinical evidence to assess the severity of the disability at 
issue.  As such, the Board finds that the development 
requirements of the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 

II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Residuals of a vertebral fracture without cord involvement 
that result in abnormal motion requiring a neck brace warrant 
a 60 percent rating.  38 C.F.R. §4.71a, DC 5285.  DC 5285 
also provides that when the criteria for a 60 or 100 percent 
rating under this diagnostic code are not met, the disability 
is to be rated in accordance with definite limited motion, 
adding 10 percent for demonstrable deformity of a vertebral 
body. 

Limitation of motion in the cervical spine is assigned a 30 
percent evaluation when severe, a 20 percent evaluation when 
moderate, and a 10 percent evaluation when slight.  38 C.F.R. 
§ 4.71a, DC 5290.

Moderate disability due to intervertebral disc syndrome 
warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, 
DC 5293.  Severe disability due to recurring attacks of 
intervertebral disc syndrome with intermittent relief 
warrants a 40 percent disability rating.  Id.  Pronounced 
disability due to intervertebral disc syndrome, such as 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief 
warrants a 60 percent disability rating.

With the above criteria in mind, the facts will be briefly 
summarized.  The veteran was a parachutist during service, 
and sustained injuries that included a fracture of C7.  
Following separation from service, an April 1945 rating 
decision granted service connection for an old compression 
fracture of C7.  A 30 percent rating was assigned.  
Thereafter, the rating was reduced to 20 percent by a June 
1949 rating decision.  The rating was increased to 40 percent 
by a February 1958 rating decision, and this rating has been 
confirmed and continued until the present time, aside from a 
temporary 100 percent rating assigned following a cervical 
laminectomy of C6-C7, performed in August 1958.  

Turning to the more recent clinical evidence, an MRI of the 
cervical spine conducted in March 1997 resulted in the 
following findings:  moderately severe old compression 
fracture at C7; focal myelomalacia and slight cord atrophy at 
C7; moderate sized central protrusion of the C4-C5 disc 
suggestive of possible disc herniation productive of 
moderately severe ventral thecal sac compression but no 
definite sinal cord impingement and moderately severe 
generalized bulging of the C6-C7 and C7-T1 discs.  

An October 1997 private clinical report demonstrated findings 
that included winging of the right scapula, decreased grip 
strength in the right hand, and no reflexes in the left lower 
extremity.  The recent clinical evidence reflects several 
serious medical disabilities, to include peripheral vascular 
disease and heart disease.  Trauma to the right wrist has 
also been reported.  The veteran underwent repair of an 
abdominal aortic aneurysm in June 1998, and a physical 
examination by a private physician in that month showed the 
veteran complaining about bilateral burning and stinging 
sensations in his arms, legs and back.  The extremities were 
cool to the touch, and decreased grip strength was shown in 
both hands.  Reflexes were decreased on the left when 
compared to the right.  An August 1998 examination by a 
private physician showed no cyanosis or edema in the 
veteran's extremities.  

Applying the pertinent legal criteria to the evidence 
summarized above, while the RO has attempted to afford the 
veteran a VA examination to assess the severity of the 
disability at issue, his physical condition has apparently 
made it difficult for him to travel to the closest VA medical 
facility for a medical examination.  Under these 
circumstances, the Board will adjudicate the veteran's claim 
based on the clinical evidence that is of record.  See 
38 C.F.R. § 3.655(b).  In this regard, the most probative 
evidence to consider is the most recent clinical evidence.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

After reviewing the MRI findings from 1997 and the private 
clinical reports dated in 1998, the Board concedes that there 
is a "demonstrable deformity of a vertebral body" as 
contemplated by DC 5285.  For the purposes of this decision, 
it is also conceded that there is "severe" limitation of 
cervical spine motion.  However, the maximum rating for 
limitation of motion of the cervical spine under DC 5290 is 
30 percent.  Thus, the 40 percent rating currently in effect 
is the highest rating assignable for limitation of motion of 
the cervical spine, as this contemplates the addition of a 10 
percent rating to the maximum 30 percent rating warranted 
under DC 5290.  

As for increased compensation under other potentially 
applicable codes, there is no indication that the veteran 
requires the use of any type of neck brace, thereby 
precluding increased compensation under DC 5285.  With regard 
to DC 5293, while the veteran's representative contends that 
the decreased grip strength and reflexes shown upon 
examination in June 1998 warrants a 60 percent rating under 
this provision, these findings do not represent the 
"pronounced" disability required for increased compensation 
under DC 5293.  For example, neither the June 1998 clinical 
findings, nor any other clinical evidence, showed such 
findings as demonstrable muscle spasm.  Moreover, rather than 
there being an absent ankle jerk, reflexes and sensation are 
shown to be intact, albeit reduced upon most recent 
examination.  With regard to the finding of no reflexes in 
the left lower extremity in October 1997, the Board finds 
this isolated finding, when viewed in the context of all the 
evidence of record, not to warrant, by itself, increased 
compensation.  In this regard, the March 1997 MRI, in 
general, showed only "moderately severe" findings, with no 
definitive evidence of spinal cord impingement or other 
evidence consistent with "pronounced" intervertebral disc 
disease.  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected cervical spine disability is demonstrated, nor is 
there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).




ORDER

Entitlement to a rating in excess of 40 percent for residuals 
of a compression fracture at C7 is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

